STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                               February 8, 2013

                                                                            RORY L. PERRY II, CLERK

ERIC M. KING,                                                             SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-0822 (BOR Appeal No. 2045269)
                    (Claim No. 2008011240)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

CITY OF CHARLESTON,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Eric M. King, by Gregory Prudich, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. The City of Charleston, by Marion
Ray, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 18, 2011, in
which the Board modified a November 9, 2010, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges modified the claims administrator’s September 18,
2007, Order to reflect heat exhaustion and dehydration as compensable conditions. The Court
has carefully reviewed the records, written arguments, and appendices contained in the briefs,
and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Mr. King was working as a firefighter for the City of Charleston, and participating in a
training exercise when he suffered a heat event on September 8, 2007. He was treated overnight
at the hospital and released. On September 18, 2007, the claims administrator issued an order
which disallowed the following conditions: other specified cardiac dysrhythmias; orthostatic
hypotension; acute renal failure unspecified; and syncope and collapse. The Office of Judges, on
November 9, 2010, modified that Order to reflect that the claim was held compensable for heat
exhaustion and dehydration.

       The Board of Review modified the Office of Judges’ Order to reflect that the following
conditions are compensable components of the claim: neurogenic orthostatic syncope (the
singular event on September 8, 2007); acute renal failure, prerenal, resolved; and bradycardia
during the hospitalization of September 8-9, 2007. The Board of Review further held that these
diagnoses had resolved at the time Mr. King was discharged on September 9, 2007. On appeal,
Mr. King argues that it was a material misstatement of the evidentiary record for the Board of
Review to find that the additional compensable components had resolved at the time of
discharge, noting that he had no prior symptoms of bradycardia. The City of Charleston
maintains that the bradycardia associated with the heat event on September 8, 2007, had resolved
when he was discharged from the hospital, and that the continued bradycardia from which he
now suffers is not related to the compensable injury.

        The Board of Review held that the preponderance of the evidence established that the
persistent bradycardia is not the result of Mr. King’s work-related injury, and should not be
included as a compensable component in the claim. The Board of Review noted that neither
cardiologist, Dr. McCowan nor Dr. Wall, found a causal connection between the compensable
injury on September 8, 2007, and the continued bradycardia. The Board of Review concluded
that while the bradycardia which occurred on September 8, 2007, was compensable, the evidence
did not establish that the persistent condition was caused by the heat event on September 8, 2007.
We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: February 8, 2013




                                                2
CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Menis E. Ketchum

DISSENTING:
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                  3